DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 1, 11, and 17, the claims recite, in part, for each given campaign of a plurality of campaigns, monitoring engagements and conversions of the given campaign when presented in a plurality of traffic segments, wherein each of the plurality of traffic segments comprises traffic related to a plurality of users; determining a segment-specific estimated quality score of a given traffic segment based on presentation of one or more campaigns of the plurality of campaigns in the given traffic segment, wherein the given traffic segment is comprised by the plurality of traffic segments, wherein the segment-specific estimated quality score is indicative of a quality level of observed engagements with the each one of the one or more campaigns when presented in the given traffic segment, wherein a quality level that is below a threshold indicates that the observed engagements comprise at least some intent-less engagements or fraudulent engagements in the given traffic segment; determining an observation-based pair-specific quality score for the given traffic segment and a specific campaign, wherein the observation-based pair- specific quality score is calculated based on a number of observed engagements with the specific campaign when presented in the given traffic segment and based on a number of observed conversions in the specific campaign when presented in the given traffic segment; and determining a pair-specific estimated quality score of the specific campaign for the given traffic segment indicating an estimated quality score of the specific campaign when presented in the given traffic segment, wherein the pair-specific estimated quality score is determined based on the segment-specific estimated quality score of the given segment and based on the observation-based pair-specific quality score for the given traffic segment and the specific campaign.
The limitations, as drafted and detailed above, relates to determining effectiveness of advertising campaigns while taking fraudulent traffic of specific segments into account, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically advertising, marketing or sales activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of computer-implemented (claim 1), apparatus (claim 11), computer processors (claim 11), non-transitory computer readable storage (claim 17), and computer (claim 17). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring and determining) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer-implemented (claim 1), apparatus (claim 11), computer processors (claim 11), non-transitory computer readable storage (claim 17), and computer (claim 17) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Page 16, Figure 1, and Pages 28-30); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2-10, 12-16, and 18-20 appear to merely limit weighted values of each of the respective scores, updating of the weighted values, increasing and decreasing weights based on the amount of available information, basing weights on observed engagements or conversions, limiting number of observed engagements or conversions to those falling within a sliding time window, specifying that each segment is associated with a different publisher, generating an alert or preventative action based on fraudulent activity, providing and updating rewards for engagements based on a quality score, and specifying what entities to which a traffic segment is associated, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
The computer-implemented (claim 1), apparatus (claim 11), computer processors (claim 11), non-transitory computer readable storage (claim 17), and computer (claim 17) are each functional generic computer components that perform the generic functions of monitoring and determining, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the computer-implemented (claim 1), apparatus (claim 11), computer processors (claim 11), non-transitory computer readable storage (claim 17), and computer (claim 17) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.
	
Allowable Subject Matter
Claims 1-20 as currently written are allowable over prior art. However, the rejection under 35 U.S.C. 101 is currently pending and represents a barrier to allowability. Examiner notes that any amendments made to the claims in an attempt to correct pending rejections could drastically alter the claim scope and could open up the possibility of prior art being applied in a future action.
	
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references have been cited to further show the state of the art with respect to click-fraud detection:
U.S. Pub No. 2008/0010166
U.S. Pub No. 2008/0114624
U.S. Pub No. 2008/0270154
U.S. Patent No. 7,933,984
U.S. Pub No. 2007/0192190
U.S. Patent No. 8,880,541
U.S. Pub No. 2011/0161492
U.S. Patent No. 10,769,658
U.S. Patent No. 8,694,374
U.S. Patent No. 9,882,886
U.S. Patent No. 7,657,626	
U.S. Pub No. 2015/0262222
U.S. Pub No. 2008/0154717
U.S. Pub No. 2009/0094073
U.S. Pub No. 2008/0091524
U.S. Pub No. 2007/0179849
U.S. Pub No. 2007/0005417
U.S. Pub No. 2007/0100993
U.S. Patent No. 9,734,508
WO 2009/137507
EP 2,069,967
CN 101449284
WO 2007/051048
Oentaryo, Richard, et al. "Detecting click fraud in online advertising: a data mining approach." The Journal of Machine Learning Research 15.1 (2014): 99-140.
Kitts, Brendan, et al. "Click fraud detection: adversarial pattern recognition over 5 years at microsoft." Real World Data Mining Applications. Springer, Cham, 2015. 181-201.
Kitts, Brendan, et al. "Click fraud botnet detection by calculating mix adjusted traffic value: A method for de-cloaking click fraud attacks that is resistant to spoofing." 2013 IEEE International Conference on Intelligence and Security Informatics. IEEE, 2013.
Walgampaya, Chamila, Mehmed Kantardzic, and Roman Yampolskiy. "Evidence fusion for real time click fraud detection and prevention." Intelligent Automation and Systems Engineering. Springer, New York, NY, 2011. 1-14.
Hager, Martin. "Implementing best practices for fraud detection on an online advertising platform". Chalmers University of Technology / Department of Computer Science and Engineering. 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3688